Title: Slave Trade Petitions, [12 February] 1790
From: Madison, James
To: 


[12 February 1790]

   
   A memorial from the Pennsylvania Abolition Society, signed by Benjamin Franklin and calling upon Congress to give its “serious attention to the subject of slavery” and to “step to the very verge” of its powers to discourage the slave trade, was read. Debate resumed on a motion to commit the Quaker petition that had been presented the previous day and read a second time on this day. Representatives from South Carolina and Georgia denounced the petition as containing an unconstitutional request.


Mr. Madison. The debate has taken a serious turn, and it will be owing to this alone if an alarm is created; for had the memorial been treated in the usual way, it would have been considered as a matter of course, and a report might have been made, so as to have given general satisfaction.
If there was the slightest tendency by the commitment to break in upon the constitution, he would object to it; but he did not see upon what ground such an event was to be apprehended. The petition prayed, in general terms, for the interference of congress, so far as they were constitutionally authorised; but even if its prayer was, in some degree, unconstitutional, it might be committed, as was the case on Mr. Churchman’s petition, one part of which was supposed to apply for an unconstitutional interference by the general government.
He admitted, that congress were restricted by the constitution from taking measures to abolish the slave-trade; yet there were a variety of ways by which they could countenance the abolition, and they might make some regulations, respecting the introduction of them into the new states, to be formed out of the Western Territory, different from what they could in the old settled states. He thought the object well worthy of consideration.
